Case: 4:20-cr-00318-SEP-DDN Doc. #: 57 Filed: 12/23/20 Page: 1 of 1 PageID #: 133




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
             v.                                  )          No. 4:20 CR 318 SEP / DDN
                                                 )
DEWAYNE FAIR,                                    )
MICHAEL THOMAS,                                  )
                                                 )
                       Defendants.               )

                  ORDER EXTENDING TIME TO FILE PRETRIAL MOTIONS
       IT IS HEREBY ORDERED that defendant’s motion for additional time to obtain and review
discovery materials and to determine whether to file pretrial motions (Doc. 53) is sustained. All
defendants shall have until March 17, 2021, to file pretrial motions.
       IT IS FURTHER ORDERED that if the defendant chooses not to file any pretrial
motions, counsel for the defendant shall file with the court no later than the date set for the filing
of pretrial motions, a memorandum attesting that (1) there are no issues that the defendant
wishes to raise by way of pretrial motion; (2) that counsel has personally discussed this matter
with the defendant; (3) that the defendant agrees and concurs in the decision not to raise any
issues by way of pretrial motions; and (4) that any then pending pretrial motion is withdrawn.
Following the filing of this memorandum, any further pretrial evidentiary hearing setting for
this defendant before the undersigned Magistrate Judge will be vacated, and all further
proceedings for this defendant will be before the assigned District Judge.
       IT IS FURTHER ORDERED that the time from the date of arraignment to the date pretrial
motions or the waiver thereof are to be filed is excluded from computation of the latest date for the
trial setting as prescribed by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
       IT IS FURTHER ORDERED that the pretrial evidentiary hearing, if any, is reset to Monday,
March 29, 2021, at 9:00 a.m.
                                                      /s/ David D. Noce    k
                                               UNITED STATES MAGISTRATE JUDGE
Signed on December 23, 2020.
